                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                  Plaintiff,                          )
                                                      )
v.                                                    )         Criminal Action No.
                                                      )         19-00215-01-CR-W-RK
PATRICK MICHAEL DINGLE,                               )
                                                      )
                  Defendant.                          )

              REPORT AND RECOMMENDATION TO DENY DEFENDANT’S
             MOTION TO SUPPRESS AND REQUEST FOR FRANKS HEARING

         Before the Court is Defendant Patrick Dingle’s Motion to Suppress and Return Evidence

Seized in the Course of Illegal Searches.          Defendant requests a Franks hearing on grounds that the

search warrant affidavits failed to cite the statutes or regulations for the alleged violations, falsified

material facts, and also failed to include material facts.            For the following reasons, Defendant’s

motion should be denied.

                                            I.       BACKGROUND

         Defendant Patrick Dingle was suspected of using the status of others to compete for federal

contracts reserved for disadvantaged groups.              (Affidavits1 ¶¶ 7, 10)    Specifically, he was thought

to be using the status of Stephon Ziegler, an African-American, service-disabled veteran, and Rustin

Simon, a Native American, to take advantage of federal programs designed to benefit companies

controlled by their status-based owners.              (Affidavits ¶¶ 7, 10, 35-37, 92)             Defendant was

suspected of making it appear that two businesses, Zieson Construction Company, LLC, and



1
 The affidavits are substantively identical, with only the attachments differing. (Compare Doc. No. 39-1, at pp. 44-
61, with Doc. No, 39-2, at pp. 44-51.)
                                                           1




            Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 1 of 9
Simcon Corp, were run by Ziegler and Simon respectively, while Defendant actually controlled the

companies and made long-term decisions for both.              (Affidavits ¶¶ 35, 37, 55, 61, 63)

Investigators also believed the affiliation of Zieson and Simcon rendered Simcon too large to

compete for small business contracts.    (Affidavits ¶¶ 31, 96)

       Although Zieson and Simcon’s organizational paperwork purported to show that Zieson and

Simcon were separate, unaffiliated businesses, managed by their respective owners, information

provided by two unrelated sources indicated otherwise.       (Affidavits ¶ 32)       Both a confidential

source who worked at Zieson and a Small Business Administration (“SBA”) employee provided

information that Zieson and Simcon were affiliated and that Defendant actually controlled both.

(Affidavits ¶¶ 32, 63)    Further investigation, including financial analysis, was alleged to have

corroborated this information. (Affidavits ¶¶ 69, 71-74, 106-109)

       Specifically, the confidential source reported that Zieson and Simcon were located in one

large, open office with cubicles in the interior and offices around the perimeter.     (Affidavits ¶¶ 40,

125, 127)    The confidential source stated she and others in the cubicles and offices worked on both

Zieson and Simcon projects at the direction of Defendant.     (Affidavits ¶ 127) An SBA employee

provided information that Zieson and Simcon used the same server.              (Affidavits ¶¶ 96-98)

Simcon was later suspended because email correspondence evidenced an affiliation between Zieson

and Simcon, thus making Simcon too large to compete.           (Affidavits ¶¶ 84, 96-98)       Financial

analysis demonstrated large payments from Zieson and Simcon to METS, an LLC formed by

Defendant.     (Affidavits ¶¶ 72-74, 106-109)      Additionally, the IP address used in Simcon’s

January 2016 online certification to the Government that Simcon was a qualified small business

was associated with Zieson’s server. (Affidavits ¶ 91)        The phone number listed in Simcon’s


                                                  2




            Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 2 of 9
annual filing with the Kansas Secretary of State was also associated with Zieson. (Affidavits ¶

95)

        On March 2, 2018, United States Magistrate Judge Sarah W. Hays issued search warrants

for Defendant’s home at 6513 Ridge Road, Parkville, Missouri, and Zieson’s offices located at 1601

Iron Street, North Kansas City, Missouri. (Doc. Nos. 39-1, 39-2)                    Special Agent Chris Tauai,

Veterans Administration – Office of Inspector General, provided the affidavits in support of the

warrants.     (Doc. Nos. 39-1, 39-2)            The identical 155-paragraph affidavits were based on

numerous sources of information, including the information provided by the confidential source

and SBA employee, supra, financial records, records from title companies, and property and

government records.        The affidavits did not, however, include Zieson or Simcon’s organizational

and corporate documents.

        The warrants were executed on March 6, 2018. (Doc. Nos. 39-1, at p. 63; 39-2, at p. 63)

Law enforcement seized, inter alia, business records and electronically-stored information from

both home and office computers and servers.2             (Doc. Nos. 39-1, at pp. 64-65; 39-2, at pp. 64-73)

        On June 26, 2019, an Indictment was returned charging Defendant with one count of wire

fraud conspiracy, in violation of 18 U.S.C. § 1349; nine counts of wire fraud, in violation of 18

U.S.C. §§ 1343 and 2; three counts of money laundering, in violation of 18 U.S.C. § 1957; and



2
  The Government raised the issue of whether Defendant met his burden of establishing an expectation of privacy at
1601 Iron Street. Defendant asserted a privacy interest in his personal office, computers and information contained
therein. (Doc. No. 53, at p. 4) For purposes of ruling the instant motion, this Report and Recommendation assumes
without finding that Defendant had a privacy interest in his personal office and computers at 1601 Iron Street since
evidence was not heard on this issue and the resulting conclusion is the same. See generally Mancusi v. DeForte,
392 U.S. 364, 369 (1968) (“It has long been settled that one has standing to object to a search of his office.”).
Moreover, the Government states it does not plan to use at trial TDM documents seized from a locked file cabinet in
Defendant’s office at 1601 Iron Street. (Doc. No. 49, at p. 11) The Wells Fargo IRA Statements, which were also
seized from the locked file cabinet, were already in the Government’s possession pursuant to a Grand Jury subpoena.
(Doc. No. 49, at p. 11)
                                                         3




            Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 3 of 9
criminal forfeiture allegations pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 2, and 28 U.S.C. § 2461.

(Doc. No. 1)

         Now at issue is Defendant’s Motion to Suppress and Corrected Memorandum in Support.3

(Doc. Nos. 38, 74)           The Government responded with Suggestions in Opposition and an

accompanying Memorandum in Support.                   (Doc. No. 49, 50)          Defendant then filed a reply.

(Doc. No. 53)        The Government filed an Evidentiary Hearing Brief (Doc. No. 76), which

Defendant moved to strike.4 (Doc. No. 78)                Oral argument was held on the limited issue of

Defendant’s entitlement to a Franks hearing. (Doc. No. 84)

                                           II. LEGAL ANALYSIS

         The Fourth Amendment provides that “no warrants shall issue, but upon probable cause,

supported by oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” Probable cause “is not a high bar.” Kaley v. United States, 571

U.S. 320, 338 (2014).        It exists “when there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” United States v. Scott, 610 F.3d 1009, 1013 (8th Cir.

2010)(citations omitted).        Probable cause is determined by the totality of the circumstances.

United States v. Williams, 10 F.3d 590, 593 (8th Cir. 1993). When analyzing probable cause,

“[a]pplications and affidavits for issuance of a warrant should be examined under a common sense

approach and not in a hypertechnical fashion.” Id.

         An affidavit supporting a search warrant is presumed to be valid.               Franks v. Delaware, 438




3
  The corrected memorandum replaces Defendant’s original memorandum in support, which appears at Document 39.
The parties stipulated to the filing of the corrected version and that the Government’s Suggestions in Opposition (Doc.
No. 49) be deemed filed in response to the corrected version. (See Doc. No. 74, at p. 1)
4
  Defendant’s motion to strike is hereby denied. Review of the Government’s brief reveals that it merely summarized
previously-filed pleadings in anticipation of the hearing and did not advance any new arguments.
                                                          4




            Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 4 of 9
U.S. 154, 171 (1978).   In Franks v. Delaware, however, the Supreme Court set forth an exception

to this presumptive validity.   Under Franks, a defendant may request a hearing to challenge a

search warrant on grounds “that the supporting affidavit contains factual misrepresentations or

omissions relevant to the probable cause determination.” United States v. Daigle, 947 F.3d 1076,

1083 (8th Cir. 2020). In order to be entitled to a hearing, a defendant “must show both (1) that

the affiant [ ] ‘knowingly and intentionally’ made false statements or made them in ‘reckless

disregard for the truth’ and (2) if the false information is excised (or the omitted information is

included), the affidavit no longer establishes probable cause.”      Id. (quoting United States v.

Arnold, 735 F.3d 896, 898 (8th Cir. 2013)(citing Franks, 438 U.S. at 155-56)) (emphasis added).

“Allegations of negligence or innocent mistake will not suffice to demonstrate reckless or deliberate

falsehood.” United States v. Snyder, 511 F.3d 813, 816 (8th Cir. 2008).       The showing required

to obtain a Franks hearing is “not easily met.” Id.

       Defendant first argues he is entitled to a Franks hearing because although the affidavits

allege he was improperly obtaining federal set-aside contracts, they fail to cite the governing

regulations and/or statutes. He specifically maintains the affidavits should have included citations

to 13 C.F.R. §§ 124.105(c), 124.106, 125.11(g) and 38 U.S.C. § 8127, on grounds that the

regulatory framework is complicated and would have helped Judge Hays “understand the complex

interplay between the relevant statutes and regulations applicable to the small business concerns at

issue, and thus, make an independent determination of whether there was probable cause to show

that [Defendant’s] conduct constituted a federal crime.”   This argument is misplaced.

       The search warrants seek evidence of wire fraud, false statements, conspiracy, major fraud

against the United States, and money laundering, all offenses proscribed by Title 18 of the United


                                                 5




          Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 5 of 9
States Code.    See 18 U.S.C. §§ 371, 1001, 1031, 1956, 1957.          This is not a regulatory case.

Citation to the Code of Federal Regulations thus was not necessary to the probable cause findings.

Even so, the affidavits set forth the substance of the relevant regulations, including provisions on

control, compensation and impermissible affiliation between two businesses. (Affidavits ¶¶ 11-

18, 19-29) The Court, therefore, finds that Special Agent Tauai did not omit such regulations in

reckless disregard for the truth.

       Similarly, Defendant’s argument that he is entitled to a Franks hearing based on the

affidavits containing false statements and omission of material facts -- namely omission of

organizational paperwork -- must also fail.         Defendant contends the affidavits should have

included the following documents for purposes of determining control: (1) Zieson’s Amended

Operating Agreement, which showed that Stephon A. Ziegler was the sole member and only owner

of Zieson (Doc. No. 74, p. 5) and gave Ziegler sole power and authority to manage Zieson (Doc.

No. 74, pp. 5-6; Exh. 7); (2) Zieson’s 8(a) Business Development Application and SBA Form and

certification (Doc. No. 74, pp. 7-8; Exh. 9); (3) Zieson’s Vetbiz Vendor Information Pages

Verification Program (Doc. No. 74, pp. 8-9; Exh. 12); and (4) Simcon’s Articles of Incorporation,

showing Rustin Simon was the only director (Doc. No. 74, pp. 9-10; Exh. 15).

       Relying on XOtech v. United States, Defendant argues that the Court must look to a limited

liability corporation’s organizational documents in order to determine control.       950 F.3d 1376,

1380 (Fed. Cir. 2020)(“To determine who controls the decisions of a company, we look to the terms

of its governing documents.”).      While this general proposition is correct, the context in which the

statement is made must be considered.         XOtech involved a bid protest for a service-disabled

veteran contract where the operating agreement gave decision-making authority to three managers,


                                                   6




           Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 6 of 9
two of whom were not service-disabled veterans.               Id.   The Federal Circuit affirmed denial of the

contract on grounds that “[t]o establish . . . control, one or more [service-disabled veteran] must be

able to independently exercise control of all decisions, without the consent of any non [service

disabled veteran].” Id. This holding supports the Government’s position here that Defendant,

who did not personally satisfy the federal status requirements, could not control Zieson and/or

Simcon.

         Defendant’s argument that Zieson and Simcon’s corporate documents should have been

included with the affidavits ignores the very essence of the fraud alleged by the Government. The

crux of the Government’s case is based on the allegation that Defendant’s actions were not

consistent with Zieson and Simcon’s respective organizational and corporate documents.                            The

affidavits alleged that while the paperwork created an appearance that the businesses were owned

and controlled in a manner that would entitle them to compete for the SBA and VA contracts, the

actual day-to-day operations demonstrated otherwise, both with regard to control and affiliation.

Recitation of these operations to establish probable cause instead of the organizational documents

was, therefore, not done in reckless disregard for the truth.5            The Court finds Defendant has failed

to meet the rigorous standard to merit a Franks hearing.

         Because Defendant failed to meet the first requirement for entitlement to a Franks hearing,

no further analysis is necessary.        However, even if Defendant had been able to establish that Agent

Tauai knowingly and intentionally made false statements/omitted material information in reckless



5
 Although Defendant identifies numerous paragraphs in the affidavits which he contends contain material false
statements or omission of material facts, the “central issue” -- as categorized by Defendant -- was whether Defendant
improperly exercised control. (Doc. No. 74, at pp. 17-31) (See also Doc. Nos. 39-15, 50) Because the Court does
not find Special Agent Tauai knowingly and intentionally made false statements/omitted material information in
reckless disregard for the truth, each individual paragraph will not be addressed. Defendant’s arguments are, instead,
better suited for trial.
                                                          7




            Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 7 of 9
disregard for the truth and if such information was excised and/or included, the affidavits would

still establish probable cause.

       Multiple sources of information suggested that Defendant controlled Zieson and Simcon

and that Zieson and Simcon were affiliated, thereby rendering them ineligible to compete for the

federal contracts. See 13 C.F.R. §§ 121.103, 125.13; 38 C.F.R. §§ 74.4, 74.5.        With regard to

control, the affidavits allege a confidential source stated she worked on both Zieson and Simcon

projects at the direction of Defendant.        The flow of money to Defendant also evidenced that

Defendant controlled both Zieson and Simcon.

       With regard to affiliation, the affidavits allege Zieson and Simcon shared office space,

equipment and employees.          A confidential source reported being reprimanded for sending a

Simcon-related email from her Zieson email account.        Likewise, the IP address used in Simcon’s

January 2016 online certification to the Government that Simcon was a qualified small business

was associated with Zieson’s server. Simcon’s annual filing with the Kansas Secretary of State

listed a phone number associated with Zieson. The totality of these allegations establish probable

cause that evidence of fraud and money laundering would be found.       Defendant has failed to make

the requisite substantial preliminary showing for a Franks hearing.

                                        III.    CONCLUSION

       For the above-stated reasons, it is

       RECOMMENDED that the Court, after making an independent review of the record and

the applicable law, enter an order denying Defendant’s Motion to Suppress and request for a Franks

hearing.

       Counsel are advised that, pursuant to 28 U.S.C. § 636(b)(1), each has fourteen days from


                                                   8




           Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 8 of 9
the date of this report and recommendation to file and serve specific objections to the same, unless

an extension of time for good cause is obtained. Failure to file and serve timely specific objections

may result in waiver of the right to appeal factual findings made in the report and recommendation

which are accepted or adopted by the district judge except upon the ground of plain error or manifest

injustice.




                                                  /s/ Jill A. Morris
                                                 JILL A. MORRIS
                                       UNITED STATES MAGISTRATE JUDGE




                                                 9




             Case 4:19-cr-00215-RK Document 87 Filed 01/22/21 Page 9 of 9
